Citation Nr: 1208988	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 2006, including service in Saudi Arabia from August 1990 to March 1991 and in Afghanistan from December 2001 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge in January 2009. A transcript of the hearing is of record. 

In September 2010, the Board remanded the issue for development.  As that development has been sufficiently accomplished, this issue returns to the Board for further review.  


FINDING OF FACT

Migraine headaches are not clinically shown.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A review of the service treatment records finds no assessment or diagnosis of migraine headaches.  Though the Veteran's testimony before the undersigned included the statement that he did not seek medical attention for every time he got "a little pain and a little headache," he regularly sought medical attention for a wide variety of complaints, often nearly monthly.  His complaints did include headaches as part of a string of symptoms later assessed to be pharangitis, a viral infection, and a cold (see November 1984, March 1985, and December 1985).  He was twice assessed as having tension headaches (see May 1987, May 1997).  

Though the Veteran reported that he "did not know" whether he had severe or frequent headaches in a February 1998 Report of Medical History, in a December 2004 Report of Medical History, he checked in the affirmative for having severe and frequent headaches.  In the clinician's portion of the December 2004 History, the clinician noted that the Veteran took no medicine and there was no diagnosis.  

In September 2005, the Veteran underwent a separation examination.  The service clinician assessed his complaints as tension headaches, as the headaches were non-throbbing, there was no nausea or vomiting, no focal neurological symptoms, and he got relief from Tylenol.  Therefore, the Board finds that migraine headaches were not recorded in service.

The Veteran submitted his claim in August 2005, while still in service.  He indicated that he sought service connection for "migraine" headaches.  Post service treatment records do not contain an assessment or diagnosis of migraine headaches.  The Board observes that he was granted service connection for tension headaches in December 2009.  

In testimony before the undersigned, the Veteran referred to his headaches as tension headaches and reported being told they were associated with his already service-connected hypertension.  In an October 2009 VA neurology examination, he was diagnosed with tension headaches; the examiner did not articulate an opinion regarding etiology.  In September 2010, the Board remanded the issue for another examination.  

In a November 2010 VA neurology examination, the Veteran reported his subjective symptoms and the examiner performed an objective examination in addition to a review of the claims file.  He noted that the Veteran was never assessed with migraines in service, and did not report the symptoms of nausea, vomiting, or dizziness, and that the few descriptions of headaches in service resembled tension headaches and headaches related to hypertension.  The examiner opined that the current tension headaches were at least as likely as not related to service.  Significantly, the examiner found that the Veteran did not have migraine headaches in service and that his current complaints were tension headaches.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the Veteran's statement, in particular his August 2005 claim that identified migraine headaches as the disorder for which he sought service connection; however, in order for service connection to be established, he must have a current disability.  While he is competent to describe his symptoms, the Board has weighed his statements against the medical evidence reflecting that he is not currently-diagnosed with migraine headaches and that his symptoms are related to tension headaches, for which he is already service-connected.

A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).   The Board observes that no clinician, private, service, post-service, or VA has even assessed him with migraine headaches.  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for migraine headaches and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all notice elements.  This notice was sent after the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The claim was readjudicated in supplemental statements of the case mailed in December 2009 and November 2011.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in June 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of STRs and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has not reported any private treatment and all VA treatment records have been included in the record.  Moreover, he was provided with a VA neurology examination in October 2009 and, when that examination was found inadequate, he underwent another examination in November 2010.  The Board finds that the November 2010 examination was sufficient in that the examiner noted the Veteran's subjective history, available records, and performed an objective examination from which the examiner reached an opinion supported by a sufficient rationale. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for migraine headaches is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


